Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/19/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 23, “thereof” should be amended to – the lateral protecting element—to remove confusion as what is being referenced. 
Appropriate correction is required.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lateral protecting element laterally shields a lateral edge of the lateral end must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As displaced in Figure 12 and as compared with Figure 7, the ends 58 are drawn as a solid entity.  The blade is shown as having a uniform edge per Fig. 2b. The blade cannot be inserted into the lateral protecting element if the ends of the blade abut the solid ends 58.  If the whole blade is being inserted into the opening 38, then the ends 58 do not shield the lateral edge 40 of the blade as Applicant annoted in their arguments per Fig. 2A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 21-22 recites, “wherein in the recess portion in the lateral protecting element includes an aperture provided at a side thereof.”   It is very confusing as it appears that that the Applicant is stating there is both a recess and an aperture and not that the recess portion is formed from aperture or hole, etc, as is what appears to be the case.  In the original specification it is stated that “the lateral protecting element 56 illustrated therein comprises a recess portion 80 that may be shaped as a deepening or hole portion.” It is now understood, due to the Applicant’s arguments, that they are stating that the recess portion is formed or shaped as a hole and not that there is both a recess and a hole.  It might also be clearer, if “recess portion” was changed to -- recessed portion--, to distinguish that the Applicant is not just talking about the 
Claim 4 recites, “wherein a lateral slot defining a maximum clearance between the lateral protecting element and the lateral end is adapted to a cross-sectional extension of a hair filament.”  It is not understood what “adapted to a cross-section extension” implies. Does that mean that the clearance allows the passing of a hair filament or prevents a hair filament from passing, or that it is the size of a hair filament, or something else entirely?
Claim 9 recites, “wherein the recess portion in the lateral protecting element further comprises a lateral opening surrounded by respective walls of the lateral protecting element.”  This lateral opening appears to be the same claimed “aperture” as set forth in claim 1. 
	Claim 10 recites, “wherein the stationary blade and the movable blade comprise at least sheet metal material”.  However, in the last lines of claim 1, it was set forth that the blades comprise at least steel.  It is not clear if the blades comprises an additional material or if the steel is the sheet metal. 
	Claim 10, recites, “the lateral protecting element comprises thermoplastic, injection molded material.” However, in the last line of claim 1, it was set forth that the lateral protecting element comprised a plastic.  It is not clear if the plastic material of claim 1 is being further narrowed to a thermoplastic, injection molded plastic or if this is a new material being claimed.   It is also not clear if the lateral protecting element is being claimed as formed from injection molding or if the material is just a material that can be utilized in that manner. 

Claim 14, lines 2-3 recites, “the stationary blade comprises a first cutting edge and a second cutting edge.”  However, in claim 1, line 4 it was previously recited, “a stationary blade having at least one toothed cutting edge.”  It is not clear if the cutting edges in claim 13 is or are part of the same cutting edge that was already set forth in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent 2,203,021) in view of Sussmann (U.S. Patent 2,242,405).  Jones discloses a blade set of a hair cutting appliance, said blade set being arranged to be moved through hair in a moving direction to cut hair, said blade set comprising: - a stationary blade (head 4) comprising at least one toothed cutting edge (slots 11 creates toothed edges 12), and a lateral end (far end), wherein the stationary In re Leshin, 125 USPQ 416. It would have been obvious to one having ordinary skill in the art to have formed the cutting blades from steel or other similar metal as is well known for providing sharp cutting edges and to form the guard or lateral protecting element from plastic as acknowledged by Hanley to be a smooth non-cutting surface and as taught at least by Sussman to be utilized in a guard capacity.  It has also been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In regards to claim 2, the modified device of Jones discloses wherein the lateral protecting element (15) comprises a smooth edge transition that includes a rounding extending in a longitudinal direction (the ends of 15 are curved in all three directions) that is substantially perpendicular to the lateral direction (Y; direction of reciprocation of the blades) wherein the further the smoothed edge transition is convexly curved (outwardly rounded) when viewed in a cross-sectional plane  perpendicular to the longitudinal direction. 

In regards to claim 4, as best understood, the modified device of Jones discloses wherein the lateral protecting element (15) laterally adjoins the lateral end (of the stationary blade), wherein a lateral slot (above lug 23; between 10 and 15) defining a maximum clearance between the lateral protecting element (15) and the lateral end is adapted to a cross-sectional extension of a hair filament.
In regards to claim 7, the modified device of Jones discloses wherein the lateral protecting element (15)comprises a skin-facing end surface (top of 17)) that is aligned with or slightly elevated with respect to the first surface of the stationary blade (at 10; fig. 2) in the vertical direction (Z), wherein an offset dimension in the vertical direction (Z) comprises a dimension selected from the group consisting of (i) a range of 0.5 mm to 0.0 mm, and (ii) a range of 0.3 mm to 0.0 mm (as its flush, it is 0.0 mm).
In regards to claim 8, the modified device of Jones discloses wherein the lateral protecting element (15) overlaps the stationary blade in the longitudinal direction (X; fig. 4) at the cutting edge, and wherein the lateral protecting element comprises a smoothed longitudinal end transition, further wherein the smoothed longitudinal end transition comprises a frontal end rounding that is arranged to contact the skin, when in use for shaving purposes.
In regards to claim 9, as best understood, the modified device of Jones discloses wherein the recess portion (under 17) in the lateral protecting element further comprises a lateral opening (oval hole; fig. 4) surrounded by respective walls of the lateral protecting element.

In regards to claim 15, the modified device of Jones discloses hair cutting appliance comprising a housing (1) accommodating a motor, and a cutting unit, wherein the cutting unit comprises a blade set as claimed in claim 1.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent 2,203,021) in view of Sussmann (U.S. Patent 2,242,405).
In regards to claim 5, the modified device of Jones discloses wherein the lateral protecting element (15) comprises a lateral edge rounding, at a skin-oriented side thereof, but does not disclose that the rounding is greater than an overall height of the stationary blade, at least at the cutting edge thereof, nor that the lateral protecting element (15) comprises an overall height extension that is greater than an overall height extension of the stationary blade, at least at the cutting edge thereof, wherein the lateral protecting element is arranged such that a bottom end surface of the lateral protecting element, facing away from the skin when in use, is offset in the vertical direction (Z) from a respective bottom end surface of the stationary blade, facing away from the skin when in use.  Rather Jones appears to show that the lateral protecting element is substantially parallel to the height of the stationary blade, rather than extend above the stationary blade. Attention is again directed to the Beck reciprocating blade.  Beck discloses that the blades are set so that the housing extends over the blades. This adds . 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent 2,203,021) in view of Sussmann (U.S. Patent 2,242,405) and in further view of Greutert (U.S. Patent 4,619,048) and Tapper (U.S. Patent 3,373,747). 
In regards to claim 10 and 12, the modified device of Jones discloses the claimed invention except wherein the stationary blade and the movable blade comprise at least sheet metal material (steel), but does not disclose wherein  the lateral protecting element comprises thermoplastic, injection-molded material (plastic as modified by Sussman).  Attention is further directed to the Greutert and Tapper references.  Greutert also discloses a shaving head with a stationary metal foil that is integrally connected to the plastic frame. Greutert discloses that one way to connect the foil to the frame is setting the metal foil in a mold and injection molding the plastic into the mold, which also fixes the foil.  Greutert does not disclose the material of the plastic. Attention is also directed to the Tapper hand held electric shaver. Tapper discloses that for these handheld devices it is known that ABS (acrylonitrile butadiene styrene) makes a good material for forming the case and cover as it can be injected molded and also has a high .

Claims 1-6, 8-9, 11, and 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (U.S. Patent 2,246,586) and in further view of Sussmann (U.S. Patent 2,242,405) and in further view of Teteak et al. (U.S. Publication 2015/0251325), herein referred to as Teteak, Rocha (U.S. Patent 6,499,218) and Jones (U.S. Patent 2,203,021).
As best understood, Hanley discloses a blade set of a hair cutting appliance, said blade set being arranged to be moved through hair in a moving direction to cut hair, said blade set comprising:  
a stationary blade (fixed shearing plate 14) comprising at least one toothed cutting edge (fig. 5), and a lateral end (side end per fig. 2), wherein the stationary blade further comprises a first surface (top surface) that is arranged, when in use for shaving purposes, as a skin contacting surface, 
a moveable blade (inner shearing plate 16) comprising a toothed cutting edge (17), wherein the stationary blade and the movable blade are arranged to be 
and a lateral protecting element (clip means 25) associated with the lateral end that comprises a lateral end cap (strap 30) of the stationary blade (14), wherein the lateral protecting element (25) laterally shields a lateral edge of the lateral end (per fig. 1, the strap 30, overlaps the lateral end of the stationary blade 14), such that when in use, skin contact of the lateral edge is prevented, and wherein the lateral protecting element (25) and the lateral end cooperate so as to prevent hairs from being trapped there between (e.g. at bay 36),
wherein the lateral protecting element (25) further comprises a recess portion (indented portion under strap 30 to conform to the bevel shape of the shearing plate 14; page 2, lines 12-14), and wherein the stationary blade (14) further includes a lateral opening at the lateral end (see fig. 2 or 3), wherein the lateral opening comprises an extension of a guide slot in the stationary blade for the moveable blade(the opening is the end of the slot for the blade 16), wherein the recess portion of the lateral protecting element (25) and the lateral opening of the stationary blade (14) at least partially overlap each other (see fig. 1), 
and wherein the lateral protecting element (25) further comprises at a skin facing side thereof, a bar portion (30) adjacent to the recess portion (indented portion under strap 30); and wherein the stationary blade and the moveable blade comprise at least steel (col. 2, lines 24-29), 
Hanley does not disclose that and the lateral protecting element comprises a plastic material. Attention is further directed to the Sussman reference which discloses 
The modified device of Hanley still does not disclose that the recess portion exposes at least a portion of the lateral opening to enable a removal of hair cutting particles and debris at the lateral end, further wherein the recess portion in the lateral protecting element includes an aperture provided at a side thereof facing away from the skin when in use. Attention is directed to the Teteak, Rocha and Jones shaving implements, which are not being cited in combination but rather to set forth the state of the art at the time of the invention. Teteak first discloses an electric hair trimmer. Teteak discloses a reciprocating blade assembly 112 and a guard with spaced apart walls 138.  When the blade assembly is reciprocated, the blades shear off hairs that enter the gaps between the teeth, in a similar manner as taught by Hanley. Teteak also discloses providing a washout feature 170/172 (fig. 5) or alternatively 908/910 (fig. 9) or 920/922 (fig. 10) to allow water to move through the cutting head and wash away the cut hair and debris from the blades.  Rocha also discloses a razor blade with a washout feature.  
In regards to claim 2, the modified device of Hanley discloses wherien the lateral protecting element (25) comprises a smoothed edge transition that includes a rounding (corner) extending in a longitudinal direction that is substantially perpendicular to the lateral direction wherein the smoothed edge transition is preferably convexly curved (see fig. 8) when viewed in a cross-sectional plane perpendicular to the longitudinal direction.
	In regards to claim 3, the modified device of Hanley discloses wherein the lateral protecting element (25) laterally overlaps the lateral end (see at least fig. 5). 

	In regards to claim 5, the modified device of Hanley discloses wherein the lateral protecting element (25) comprises a lateral edge rounding (corners) at a skin oriented side thereof, that is greater than an overall stack height of the stationary blade (14) at least at the cutting edge thereof (fig. 1). 
	In regards to claim 6, the modified device of Hanley discloses wherein the lateral protecting element (25) comprises an overall height extension that is greater than an overall height extension of the stationary blade (14), at least at the cutting edge thereof, wherein the lateral protecting element is preferably arranged such that a bottom end surface of the lateral protecting element (43) facing away from the skin when in use is offset in the vertical direction from a respective bottom end surface of the stationary blade facing away from the skin when in use (fig. 1). 
	In regards to claim 8, the modified device of Hanley discloses wherein the lateral protecting element (25) overlaps the stationary blade (4; see Fig. 1) in the longitudinal direction at the cutting edge and wherein the lateral protecting element (25) preferably comprises a smoothed longitudinal end transition preferably a frontal end rounding that is arranged to contact the skin, when in use for shaving purposes (see fig. 2). 
In regards to claim 9, as best undestood the modified device of Hanley discloses wherein the recess portion in the lateral protecting element (25) further comprises a 
	In regards to claim 11, the modified device of Hanley discloses wherein the lateral protecting element (25) is form fitted to the stationary blade via a positive locking feature (spring clip 27/32). 
	In regards to claim 13, the modified device of Hanley discloses wherein the stationary blade (14) at least partially encloses the movable blade (16), wherein the stationary blade (14) comprises a first substantially flat wall portion (center portion) that is arranged when in use, as a skin facing wall portion, a second wall portion facing away from the skin, wherein first wall portion and the second wall portion are connected at their cutting edge thereby defining a plurality of longitudinally extending stationary teeth alternating with respective tooth slots, wherein the movable blade (16) is guided in a guide slot between the first wall portion and the second wall portion such that teeth of the movable blade arranged at the edge thereof, cooperate with the stationary teeth to cut hairs caught in the tooth slots. 
	In regards to claim 14, the modified device of Hanley discloses wherein the at least one toothed cutting edge (14) of the stationary blade comprises a first cutting edge (14 right side) and second cutting edge (14 left side) longitudinally spaced from the first cutting edge, wherein the protecting element (27) comprises a longitudinal extension (32) that is adapted to an overall longitudinal extension of the stationary blade.
	In regards to claim 15, the modified device of Hanley discloses a housing (10) accommodating a motor and a cutting unit wherein the cutting unit comprises a blade set as claimed in claim1. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanley (U.S. Patent 2,246,586) and in further view of Sussmann (U.S. Patent 2,242,405) and in further view of Teteak et al. (U.S. Publication 2015/0251325), herein referred to as Teteak, Rocha (U.S. Patent 6,499,218) and Jones (U.S. Patent 2,203,021) and in further view of Szczepanowski et al. (U.S. Publication 2012/0198698), herein referred to as Szczepanowski.
In regards to claim 7, the modified device of Hanley discloses wherein the lateral protecting element (27) comprises a skin facing end surface that is aligned with or slightly elevated with respect to the first surface of the stationary blade (14) in the vertical direction wherein an offset dimension in the vertical direction but does not disclose the thickness of the protecting element therefore does not disclose the vertical offset dimension.  However, Hanley discloses that the protecting element is made from spring metal.  The vertical distance is therefore a function of the thickness of the protecting element.  Attention is also directed to the Szczepanowski razor.  Szczepanowski discloses a clip for maintaining the razor blades to the housing.  The clip is also made of a spring metal, of which Szczepanowski discloses is around 0.3mm thick (paragraph [0048].)  As spring metal for retaining blades is known to be around 0.3 mm, it would have been obvious to one having ordinary skill in the art to have formed the larteral protecting element from around 0.3mm metal to allow for the needed structural strength yet reduced weight as taught by Szczepanowski  and s such a modification would have involved a mere change in the size of a component.  A change In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (U.S. Patent 2,246,586) in view of Sussman (U.S. Patent 2,242,405) and in further view of Trichell et al. (U.S. Patent 4,899,444), herein referred to as Trichell and in further view of Greutert (U.S. Patent 4,619,048) and Tapper (U.S. Patent 3,373,747). 
In regards to claim 10 and 12, the modified device of Hanley discloses the claimed invention except wherein the stationary blade and the movable blade comprise at least sheet metal material (steel), but does not disclose wherein  the lateral protecting element comprises thermoplastic, injection-molded material (plastic as modified by Sussman).  Attention is further directed to the Greutert and Tapper references.  Greutert also discloses a shaving head with a stationary metal foil that is integrally connected to the plastic frame. Greutert discloses that one way to connect the foil to the frame is setting the metal foil in a mold and injection molding the plastic into the mold, which also fixes the foil.  Greutert does not disclose the material of the plastic. Attention is also directed to the Tapper hand held electric shaver. Tapper discloses that for these handheld devices it is known that ABS (acrylonitrile butadiene styrene) makes a good material for forming the case and cover as it can be injected molded and also has a high impact strength (see col. 2, lines 55-72).  It would have been obvious to one having ordinary skill in the art to have formed the Hanley metal blade and plastic housing from an injection/ overmolded process, wherein the stationary blade was secured to the .


Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. The Applicant has submitted a rendering on page 23 of what a “reasonably understood version” of the embodiment would represent.  While the Applicant’s depiction might have been what was intended, it is neither depicted in the drawings nor rendered into understanding by the specification as originally filed.  Such a depiction cannot be added into the file without it constituting new matter and the original disclosure is lacking detail to convey the intended version.  The Applicant can always file a continuation in part to include the new drawing and corresponding details. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724